Citation Nr: 1233325	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was provided a Travel Board hearing in April 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence shows his cervical spine disorder began in service or was the result of an in-service incident.


CONCLUSION OF LAW

A cervical spine disorder was incurred in or as a result of active military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002), VA has certain duties to notify and assist the Veteran in his appeal.  Given the favorable decision herein below, further discussion explaining how VA complied with the duties to notify and assist is unnecessary. 

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, the Veteran asserts that his current cervical spine disorder was initially incurred during his period of active service.  Specifically, in his February 2008 Application for Compensation and/or Pension, he indicated that he was injured in 1968 when a military vehicle flipped down the side of a mountain in Dahlonega, Georgia, when transporting him to Ranger Support Training, and that he has been suffering from cervical spine symptomatology since then.  Even as a layman, he is competent to testify concerning his observable symptoms (such as continuity of pain), or to that incident in service having occurred.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007). 

The Veteran's service treatment records confirm that he was involved in several vehicular accidents.  A July 1967 treatment note from Fort Benning, Georgia, indicated that the Veteran sprained his back the previous day when his jeep hit a gulley.  Although he exhibited a full range of motion, observation and examination revealed tenderness over L1 and the Veteran was assigned to light duty for 3 days.  A February 1968 treatment note from the Emergency Room of the Martin Army Hospital at Fort Benning, Georgia, indicated that he was involved in a jeep accident, after which he experienced tenderness in the right leg, although X-rays were negative.  In July 1968, the Veteran was involved in a truck accident, at which time he was noted to have a sprained right ankle with unusual tenderness as well as tenderness and puffiness in the dorsum of his right hand around an abrasion.  He was issued crutches and instructed to soak his right hand.  At his September 1968 Report of Medical History at separation, the Veteran indicated that he had a history of broken bones and recurrent back pain, but his September 1968 Report of Medical Examination at separation noted that his spine was within normal limits.  

The first post-service mention of spine symptomatology of record is a November 1996 private treatment note which indicated that the Veteran complained of neck pain for two weeks.  

A South Carolina Independent Medical Examination dated in October 2002 and obtained as part of development of a claim for Social Security Administration (SSA) benefits diagnosed the Veteran as having severe degenerative disc disease of the cervical spine with bilateral radiculopathy involving the shoulder after complaining of cervical and dorsal pain with arm complaints.  The examination report noted that the Veteran injured his neck in approximately 1996 or 1997 when a welding rack fell on him at his job.  X-rays were negative at the time but symptoms began shortly thereafter.  At the time of the October 2002 examination, the Veteran reported that his neck hurt all of the time, and that the pain between his shoulder blades was exacerbated by cool, damp weather or upon excessive lifting.  He also reported some pain and tingling in his upper extremities.  Magnetic resonance imaging (MRI) of the cervical spine revealed severe multilevel degenerative disk disease with central spinal stenosis at C4-C5 and C6-C7 with abnormal signal in the cord at C5-C6 suggestive of chronic myelopathic changes.  

The Veteran was afforded VA spine examinations in April 2008 and June 2008.  At his June 2008 examination, the Veteran described a 1967 in-service accident in which the 2.5-ton truck transporting him flipped over and fell approximately 500 feet down an incline.  The Veteran reported being in the back canopy area of the truck, where he was thrown around while the truck was falling, and that he had experienced chronic lower back pain since that time.  However, the Veteran reported that his neck pain began after his separation from the military and was related to his civilian occupation.  As such, although the Veteran was diagnosed with both degenerative changes of the lumbar spine and cervical degenerative disease, the examiner opined that only the lumbar disorder was most likely caused by or a result of the significant trauma associated with his in-service vehicular accident.  The examiner explained that the rationale for this was a review of the service treatment records for the injury in question, the historical report of the Veteran, and the Veteran's lumbar spine radiological series.  However, the examiner concluded that the cervical spine disorder was not related to service because the Veteran, by his own admission, did not sustain a cervical spine injury until after service.  

However, in correspondence dated in February 2010, the Veteran's private physician indicated that he had treated the Veteran for cervical spine disease in November 1996, and that the Veteran had received chiropractic treatment for his neck and back pain prior to that date.  The private physician also noted that the Veteran was awarded a "2 Year Safety Award" in February 1997, given to him for 2 years of work without an Occupational Safety and Health Administration (OSHA) recordable case.  The private physician suggested that therefore the 1996-1997 on-the-job neck injury detailed the in the October 2002 South Carolina Independent Medical Examination report could not have resulted in a significant neck injury, and that the Veteran's current cervical spine disease was not caused by an on-the-job injury in 1996 or 1997.  

The Veteran was afforded another VA spine examination in August 2010, at which time he was diagnosed as having degenerative disc disease of the cervical spine.  The examiner conceded that he did not have the Veteran's claims file available for review, but nonetheless opined that the Veteran's cervical spine disorder was less likely than not related to his period of active service.  The examiner noted, however, that he would be happy to issue an addendum to his August 2010 opinion once the claims file was made available.  

The Veteran was afforded his most recent VA spine examination in May 2011, at which time he was diagnosed as having multilevel cervical degenerative disk disease with subjective (but not objective) evidence of right cervical radiculopathy.  The examiner concluded that his cervical spine disorder was more likely related to the Veteran's welding rack accident in 1996.  The examiner based this opinion on a review of the records, which revealed no evidence of neck pain or treatment for neck pain while on active duty.  In addition, the examiner noted that the Veteran gave a history of a welding rack falling on his neck when he was seen for neck pain in 2002.  The examiner disagreed with the opinion of the Veteran's private physician, indicating that having a certificate for safe work practices did not preclude having an accident before or after that time period, and noting that the Veteran's lack of treatment between 1968 and 1996 made it extremely unlikely that the Veteran had residuals of any type from a 1968 injury.  Moreover, the examiner noted that neck pain was so multifactorial that there was no way to attribute a single incident 40 years ago to persistent pain for which there was no treatment in the interim.  As such, the examiner concluded that there was no evidence that the Veteran's current cervical spine disorder was related in any way to service-connected low back pain or to his in-service injury in a motor vehicle accident, and that it was very likely that an on-the-job incident in 1996 contributed to the current degeneration of his neck pain.  

At his February 2010 Decision Review Officer hearing, the Veteran testified that he first sought treatment for his neck in California in 1970, but that he was unable to locate the physician who provided this treatment.  At his April 2012 Travel Board hearing, the Veteran testified that he also received treatment for his neck at Sherman College of Chiropractic in Spartanburg, South Carolina, in 1973.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran was involved in a serious motor vehicle accident during service, and that his current cervical spine disorder was more likely than not caused by that motor vehicle accident.  Although the service treatment records document the motor vehicle accident, these records are silent for any treatment of an in-service neck injury.  Nonetheless, the Veteran has indicated that he experienced neck pain since the accident, and that he sought treatment for neck pain as early as 1970.  The Board finds that the Veteran is competent to report symptoms of neck pain following a motor vehicle accident.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  Barr, 21 Vet. App. at 308. 

In this case, the Board observes that while the Veteran's reports of the etiology of his current cervical spine disorder have been inconsistent (he attributed his disorder to a post-service on-the-job injury in 2002 and 2008), his reports of the in-service motor vehicle accident and resulting injury to his neck are otherwise consistent.  He has consistently reported that he sought treatment for neck pain at Sherman College of Chiropractic in Spartanburg, South Carolina, in the 1970s, which predates the alleged 1996-1997 on-the-job injury.  In view of such complaints and symptoms, the Board concludes that the Veteran has been a reliable historian and that his subsequent account and history in this regard are credible. 

The Board notes that the negative nexus opinions provided by VA examiners are largely based on the Veteran's own reports in October 2002 and June 2008 that his cervical spine disorder began in 1996 or 1997 as a result of a welding rack falling on him at his civilian occupation at Sanders Bros., Inc.  However, the Veteran has subsequently denied this incident as the cause of his current cervical spine problems.  There is no other evidence of this incident's occurrence aside from the Veteran's own statements to examiners; statements which, as noted above, have been subsequently retracted by the Veteran.  To the contrary, a certificate issued by his employers at Sanders Bros, Inc., dated in February 1997, awarded the Veteran for 2 years of work without an OSHA recordable case.  This brings into doubt whether the neck pain for which the Veteran sought treatment in November 1996 was related to an on-the-job injury, as the Veteran would not have been rewarded in February 1997 if he had significantly injured himself on the job within the previous two years.  Moreover, the Veteran's private physician indicated that the Veteran had been receiving treatment for symptoms of cervical disc disease prior to November 1996.  

In light of the above, the Board thus finds that there is both competent lay and medical evidence in support of the claim.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.  Under the circumstances, the Board resolves the benefit of the doubt in favor of the Veteran by finding that a cervical spine disorder is of service onset for which service connection is granted. 


ORDER

Service connection for a cervical spine disorder is granted.


REMAND

The Veteran also seeks entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  The Veteran was afforded his most recent lumbar spine examination in August 2010, at which time he was diagnosed as having degenerative joint disease of the lumbar spine.  However, the August 2010 VA examiner noted that the Veteran's claims file was not available for review at the time of the examination.  Moreover, at his April 2012 Travel Board hearing, the Veteran testified that a goniometer was not used by the examiner when testing his lumbar spine's range of motion at the August 2010 examination.  In this respect, the Board notes that 38 C.F.R. § 4.46 states that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted by VA.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). 

As such, the Board finds that the August 2010 VA spine examination is inadequate because it was not based upon a full review of the claims file and pertinent medical evidence, and because range of motion findings were allegedly obtained without the use of a goniometer.  Accordingly, further examination is necessary to decide this claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to his service-connected degenerative disc disease of the lumbar spine.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination and that such a review was conducted should be noted in the examination report.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The RO should request that the examiner provide an opinion in regard to the degree of impairment due to degenerative disc disease of the lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  The RO should also request that, if the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase be provided, to the extent possible, as well as an opinion as to any impact the degenerative disc disease of the lumbar spine has on the Veteran's employability. 

2.  In light of the above, the claim should be readjudicated.  The RO should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran should be afforded a reasonable opportunity in which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


